Pottle, J.,
dissenting. I dissent from the judgment of the majority. Briefly stated, my view is this: I think the language of the Civil Code, § 4015, that “No suit to recover a debt due by the decedent shall be commenced against the administrator until the expiration of twelve months from his qualification,” is not more mandatory than many other statutory provisions which are waived by the failure to appear and urge objection before .judgment is rendered. For example, if an action were brought beyond the period fixed by the statute of limitations, and service duly perfected upon the defendant, the judgment against him would unquestionably be good, if he-failed to appear and urge this objection. The language of many of the limitation statutes is equally as mandatory as that of the statute now under consideration. For in*250stance, an action on an open account “shall be brought” within four years. Civil Code, § 4362. All actions ex contractu as to which there is no special provision “must be brought” within four years. Civil Code,. § 4368. And there are many others of like import. In all these cases, failure to appear and object amounts to a waiver of the limitation, and a judgment will bind the defendant even though the petition shows on its face that the action was brought beyond the statutory period. This is conceded by my brethren, but they think an administrator stands on a different footing. Therein lies the difference between us.
The exemption allowed an administrator is for his personal protection. It has been expressly held that he may waive this exemption by consenting for the suit to be hied before the expiration of twelve months. This was held in the cases referred to by the majority. If he can expressly waive the exemption, it necessarily follows that a judgment against him within twelve months is not void. The failure to appear and plead, in my opinion, amounts to a waiver of the exemption. In my opinion, exemption is matter of defense, and affirmative proof of waiver is not an essential element of the cause of action. It often happens that an administrator can ascertain the condition of the estate before the expiration of the twelve months’ exemption allowed him by law; and if he chooses to incur the risk of personal liability by suffering a judgment against him within this period, it is certain that third persons can not complain; and I do not think he should be allowed to set aside the judgment for a reason which he-could and should have urged against its rendition.